

116 HR 4921 IH: Strengthening Traditional American Diplomacy Act
U.S. House of Representatives
2019-10-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4921IN THE HOUSE OF REPRESENTATIVESOctober 30, 2019Mr. Bera introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo amend the Foreign Service Act of 1980 to require a certain appointments of chiefs of mission to
			 be from Foreign Service or Civil Service of the Department of State, and
			 for other purposes.
	
 1.Short titleThis Act may be cited as the Strengthening Traditional American Diplomacy Act or the STAND Act. 2.Requirement relating to appointment as a chief of missionParagraph (2) of section 304(a) of the Foreign Service Act of 1980 (22 U.S.C. 3944(a)) is amended—
 (1)by inserting or Civil Service of the Department of State after be accorded to career members of the Service; and (2)by adding at the end the following new sentence: Not less than 70 percent of appointments and assignments under this section shall be of career members of Service or Civil Service of the Department, except that this requirement may be waived if the President certifies in writing, on a case by case basis, to the Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate, that a reduction in such percentage is vital to the national security interests of the United States..
			